DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1) in view of MeKaig (US2009/0250020 A1) and Ward (US2003/0116113 A1).

Regarding to Claim 1, Weinezierl teaches a compact, lightweight ferritic aero diesel engine comprising:
an crankcase having a flat, horizontally opposed eight cylinder (Fig. 6 shows the crankcase, Paragraph 55 and Paragraph 56 teaches the flat configuration) arrangement, the 
a crankshaft rotatably mounted at least partially within the crankcase (Fig. 7, Part 110, Paragraph 57, Paragraph 66);
and eight piston assemblies (Paragraph 65 teaches each cylinder has a piston, and Fig. 6 shows the arrangements of each cylinder, so it is known that there are eight piston assemblies), each of the piston assemblies received within a respective cylinder of the crankcase and coupled to the crankshaft (Paragraph 65).

Weinezierl fails to explicitly disclose, but Ward teaches a ferritic aero diesel engine comprising:
an iron crankcase [Ward teaches a crankcase is made by iron (Ward, Paragraph 2, Paragraph 14) to obtain excellent castability with low cost (Ward, Paragraph 2).]

it would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Weinezierl to incorporate the teachings of Ward to made the crankcase with iron in order to obtain excellent castability with low cost (Ward, Paragraph 2).


a steel crankshaft (MeKaig, Paragraph 60 teaches an engine can be made with steel); and
eight steel piston assemblies [MeKaig teaches an engine can be made with steel to have a higher temperature capabilities and strength to improve engine efficiencies and reduce cooling requirements (MeKaig, Paragraph 60).  Therefore, one with ordinary skill in the art would considered that the parts of the engine, which includes crankcase, crankshaft and piston assemblies, would be made by steel (MeKaig, Paragraph 60 and steel includes iron, so if a crankcase is made by steel, it can also be considered the material includes iron under the broadest reasonable interpretation).]

it would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Weinezierl to incorporate the teachings of MeKaig to make crankshaft and piston with steel in order to have a higher temperature capabilities and strength to improve engine efficiencies and reduce cooling requirements (MeKaig, Paragraph 60).

Regarding to Claim 3, Weinezeril in view of MeKaig and Ward teaches the modified ferritic aero diesel engine, wherein the ferritic aero diesel engine is configured to produce between approximately 300-450 hp (Weinezeril, Paragraph 55 teaches the system produce at least 300 hp, so the reference would teach the range of the claimed power of the system).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Ward (US2003/0116113 A1) as applied to Claim 1 above, and further in view of Pak (US2006/0016930 A1).

Regarding to Claim 2, Weinezierl, MeKaig and Ward fail to explicitly disclose, but Pak teaches a ferritic aero diesel engine, wherein the ferritic aero diesel engine with accessories weight between approximately 595-680 lbs (without operating fluids) [Weinezeril teaches the engine is less than 725 lbs (Weinezeril, Paragraph 55).  Pak further teaches an engine system is about 600 lbs or less to obtain a maximum horsepower (Pak, Paragraph 50) and achieve design concern.  Since the applicant fails to clearly teach, explain or indicate which weight range can be considered as a “lightweight” (in specification, the weight range is mere an embodiment), one with ordinary skill in the art would be able to considered the teachings of Pak and design an engine with certain weight range to obtain the maximum horsepower and achieve design concern (Pak, Paragraph 50, Paragraph 2, Please see MPEP 2141(A)(III), especially Section (G)).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Ward to incorporate the teachings of Pak to design the engine in certain weight range in order to obtain the maximum horsepower and achieve design concern (Pak, Paragraph 50, Paragraph 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Ward (US2003/0116113 A1) as applied to Claim 1 above, and further in view of Kuhlbach (US2012/0085299 A1) and Suzuki (US2017/0356316 A1).

Regarding to Claim 4, Weinezierl, MeKaig and Ward fail to explicitly disclose, but Kuhlbach teaches a ferritic aero diesel engine, further comprising a first aluminum cylinder head and a second aluminum cylinder head [Kuhlbach teaches a cylinder head (Kuhlbach, Fig. 1, Part 12), and a cylinder head can be made by aluminum to reduce the weight and minimize fuel consumption (Kuhlbach, Paragraph 6).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Ward to incorporate the teachings of Kuhlbach to use aluminum to manufacture a cylinder head in order to reduce the weight and minimize fuel consumption (Kuhlbach, Paragraph 6).

Weinezierl, MeKaig and Ward also fail to explicitly disclose, but Suzuki teaches a ferritic aero diesel engine,
wherein the first aluminum cylinder head and the second aluminum cylinder head are operably coupled to the iron crankcase via a plurality of head bolts terminating proximal to a bottom portion of the respective cylinders [Weinezierl teaches the first and the second cylinder head are connected with crankcase respectively (Weinezierl, Fig. 14).  Suzuki further teaches a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Ward to incorporate the teachings of Suzuki to couple the cylinder head with crankcase with bolt in certain area in order to fix the cylinder head with the crankcase (Suzuki, Paragraph 32, Fig. 5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Ward (US2003/0116113 A1) as applied to Claim 1 above, and further in view of Lavazza (US2016/0319771 A1).

Regarding to Claim 5, Weinezierl, MeKaig and Ward fail to explicitly disclose, but Lavazza teaches a ferritic aero diesel engine, wherein the crankcase includes diagonal ribs configured to improve a structural integrity of the crankcase [Lavazza teaches an engine system, wherein in crankcase area comprises diagonal ribs (Lavazza, Fig. 4, Part 120 can be considered as the crankcase, and Part 540 shows a plurality of diagonal ribs) to improve the rigidity of the structure (Lavazza, Paragraph 7).]

.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Ward (US2003/0116113 A1) as applied to Claim 1 above, and further in view of Hojo (US2003/0179966 A1).

Regarding to Claim 6, Weinezierl, MeKaig and Ward fail to explicitly disclose, but Hojo teaches a ferritic aero diesel engine, further comprising one or more journal bearings, wherein the radial clearance of the one or more journal bearings is in certain range [Weinezierl teaches at least one journal bearing on the crankshaft (Weinezierl, Fig. 4, Part 119).  Hojo further teaches a radial clearance between a bearing and a crankshaft (Hojo, Fig. 3(A) and Fig. 3(B) shows a clearance 20 between a crankshaft and a bearing, Paragraph 58) to form an oil film to prevent the crankshaft Wardng contact with the bearing to reduce the abrasion (Hojo, Paragraph 58).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Ward to incorporate the teachings of Hojo to have a radial clearance between the bearing and the crankshaft in 

Regarding to the limitation “…wherein the radial clearance of the one or more journal bearings is between approximately 35-55 µm.”  After reviewing the specification, the examiner considered the applicant fails to teach, explain or indicate the purpose of the limitations.  In addition, the specification even admitted that the limitation is mere one of the embodiment (Publication, Paragraph 14).  Therefore, the examiner consider the limitation is mere an optimum or a workable ranges by routine experimentation, and one with ordinary skill in the art would not find the limitation is significantly patentable (MPEP, 2144.05(II)(A), Optimization Within Prior Art Conditions or Through Routine Experimentation).  Even though Hojo is silent about the specific range of the radial clearance, the reference teaches the purpose to have a radial clearance between the bearing and the crankshaft (Hojo, Paragraph 58).  Therefore, one with ordinary skill in the art would be able to design at least one or more journal bearing to have a certain range for radial clearance in order to form an oil film to prevent the crankshaft Wardng contact with the bearing to reduce the abrasion (Hojo, Paragraph 58) when applying the teachings of Hojo.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Ward (US2003/0116113 A1) as applied to Claim 1 above, and further in view of Muscas (US2013/0146017 A1).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl and Ward to incorporate the teachings of MeKaig and Muscas to design at least part of piston body with steel can increase the strength of the piston and withstand certain stress in order to increase the operating life of the piston (MeKaig, Paragraph 60, Muscas, Paragraph 8).

Regarding to the limitation “…having a peak stress of 300 MPa or less.”  After reviewing the specification, the examiner considered the applicant fails to teach, explain or indicate the purpose of the limitations.  In addition, the specification even admitted that the limitation is .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Ward (US2003/0116113 A1) as applied to Claim 1 above, and further in view of Qin (US2017/0211507 A1).

Regarding to Claim 8, Weinezierl, MeKaig and Ward fail to explicitly disclose, but Qin teaches a ferritic aero diesel engine, wherein the ferritic aero diesel engine is configured to operate with a peak cylinder pressure of up to 240 bar [Qin teaches a diesel engine would expect to have a peak cylinder pressure up to 240 bar to improve the engine performance and operating efficiency (Qin, Paragraph 4).]

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Ward (US2003/0116113 A1) as applied to Claim 1 above, and further in view of Sunada (US2006/0213465 A1).
Regarding to Claim 9, Weinezeril in view of MeKaig and Ward teaches the modified ferritic aero diesel engine, further comprising a coolant system (Weinezeril, Fig. 13, Part 170).

Weinezeril, Mekaig and Ward fail to explicitly disclose, but Sunada teaches a ferritic aero diesel engine, wherein adjacent cylinders of the ferritic aero diesel engine are spaced apart in certain range (Sunada, Fig. 1 shows adjacent cylinders would be spaced apart), and wherein the space between cylinder walls defines a water jacket between the adjacent cylinders though which engine coolant of the coolant system is circulated [Weinezeril teaches a cylinder water jacket on both first bank and second bank (Weinezeril, Fig. 13, Part 186 and Part 180, Paragraph 102) and how the coolant circulate (Weinezeril, Fig. 13, the arrows show how the coolant circulate).  Sunada further teaches each cylinder has its own cylinder wall (Sunada, Fig. 1, each cylinder Part 20a, Part 20b, Part 20c have their own cylinder wall Part 34a, Part 34b and Part 34c), and further form a water jacket between cylinder walls to supply the coolant for 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Ward to incorporate the teachings of Sunada to design the cylinders spaced apart in certain range to each other to form water jackets between the cylinder walls in order to supply the coolant for cooling the cylinder (Sunada, Paragraph 175).

Regarding to the limitation “…wherein adjacent cylinders of the ferritic aero diesel engine are spaced approximately 12 mm apart...”  After reviewing the specification, the examiner considered the applicant fails to teach, explain or indicate the purpose of the limitations.  In addition, the specification even admitted that the limitation is mere one of the embodiment (Publication, Paragraph 15).  Therefore, the examiner considered the limitation is mere a matter of choice of size, and one with ordinary skill in the art would not consider the limitation is significantly patentable (MPEP 2144.04(IV)(A), Change in Size).  Even though Sunada is silent about the specific distance range of the adjacent cylinder, since the references .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1), Ward (US2003/0116113 A1) and Sunada (US2006/0213465 A1) as applied to Claim 9 above, and further in view of Vetrovee (US2009/0205590 A1).

Regarding to Claim 10, Weinezierl, Mekaig, Ward and Sunada fail to explicitly disclose, but Vetrovee teaches a ferritic aero diesel engine, wherein the coolant system further a radiator and a radiator bypass valve, wherein the radiator bypass valve is configured to selectively isolate the radiator from the remainder of the coolant system [Weinezierl teaches a radiator and a bypass for the coolant system (Fig. 13, Part 172 is the radiator) and further teaches a thermostat but silent about the function of the thermostat.  Vetrovee teaches a coolant system comprises a radiator and a bypass (Vetrovee, Fig. 1, Part 72 and Part 76) and further teaches a thermostat valve (Vetrovee, Fig. 1, Part 74, Paragraph 74 teaches the function of Part 74) to regulate the coolant flow so the coolant temperature can be maintain in the normal operating state (Vetrovee, Paragraph 3).]



Regarding to Claim 11, Weinezierl in view of Mekaig, Ward, Sunada and Vetrovee teaches the ferritic aero diesel engine, wherein the radiator bypass valve is controlled via one or more temperature sensors configured to sense a temperature of the engine coolant surrounding the cylinders (Vetrovee, Paragraph 34 teaches the thermostat valve Part 74 is controlled based on the temperature sensed by at least one sensor.  When applying the teachings to Weinezierl, it would be obvious to one of ordinary skill in the art to know there must be at least one sensor on the coolant system of Weinezier as well to detect the temperature to operate the thermostat valve).

Regarding to Claim 12, Weinezierl in view of Mekaig, Ward, Sunada and Vetrovee teaches the ferritic aero diesel engine wherein the radiator bypass valve is activated when the temperature sensed by at least one of the one or more temperature sensors decreases below approximately certain degree (Vetrovee, Paragraph 34 teaches Part 74 would configure to bypass the coolant when the temperature of the coolant is below certain degree).

.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Ward (US2003/0116113 A1) as applied to Claim 1 above, and further in view of Baten (US2010/0187180 A1).

Regarding to Claim 13, Weinezierl, Mekaig and Ward fail to explicitly disclose, but Baten teaches a ferritic aero diesel engine, further comprising an engine lubrication system having a first centrifuge mechanism configured to separate blow-by gases from lubricating oil, and a second centrifuge mechanism configured to further separate aerosolized lubricating oil from 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, Mekaig and Ward to incorporate the teachings of Baten to add a first and second mechanism on the coolant system in order to provide an inexpensive and effective way to separate the oil from the air to reuse the oil (Baten, Paragraph 16, Paragraph 2).

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Ward (US2003/0116113 A1) as applied to Claim 1 above, and further in view of Steven (US2020/0040980 A1).

Regarding to Claim 14, Weinezierl, Mekaig and Ward fail to explicitly disclose, but Steven teaches a ferritic aero diesel engine, further comprising at least one lightweight gear having an outer rim and primary webbing constructed of a unitary member, such that together the outer rim and primary webbing form a dish-like structure defining a hollow area devoid of material [Weinezierl teaches the system includes gear mechanism (Weinezierl, Paragraph 77).  Steven further teaches a gear has an outer rim and primary webbing and define a hollow area 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, Mekaig and Ward to incorporate the teachings of Steven to use a gear with certain design to the system in order to reduce weigh and cost of the transmission system (Steven, Paragraph 5).

Regarding to Claim 15, Weinezierl in view of Mekaig, Ward and Steven teaches the modified ferritic aero diesel engine, wherein the at least one lightweight gear further includes secondary webbing coupled to the outer rim opposite the primary webbing, such that the hollow area is positioned between the primary webbing and the secondary webbing (Stenven, Fig. 3, another webbing part is opposite to Part 110, and Part 112 is defined in between two webbing parts).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Ward (US2003/0116113 A1) as applied to Claim 1 above, and further in view of Maki (US2018/0258878 A1).

Regarding to Claim 16, Weinezierl, MeKaig and Ward fail to explicitly disclose, but Maki teaches a ferritic aero diesel engine, wherein the first and second sets of cylinder walls have a minimum wall thickness of between approximately 4.8-5.2mm [Maki teaches a thickness of a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, Mekaig and Ward to incorporate the teachings of Maki to design an engine with a cylinder wall with certain thickness in order to achieve certain engine performance (Maki, Paragraph 2).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1) in view of MeKaig (US2009/0250020 A1), Ward (US2003/0116113 A1) and Maki (US2017/0030249 A1).

Regarding to Claim 17, Weinezierl teaches a compact, lightweight ferritic aero diesel engine comprising:
an crankcase having a flat, horizontally opposed eight cylinder (Fig. 6 shows the crankcase, Paragraph 55 and Paragraph 56 teaches the flat configuration) arrangement, the crankcase defining a first set of cylinder walls defining four cylinders in a first bank and a second 
a crankshaft rotatably mounted at least partially within the crankcase (Fig. 7, Part 110, Paragraph 57, Paragraph 66);
and eight piston assemblies (Paragraph 65 teaches each cylinder has a piston, and Fig. 6 shows the arrangements of each cylinder, so it is known that there are eight piston assemblies), each of the piston assemblies received within a respective cylinder of the crankcase and coupled to the crankshaft (Paragraph 65); and
a coolant system (Fig. 13, Part 170).

Weinezierl fails to explicitly disclose, but Ward teaches a ferritic aero diesel engine comprising:
an iron crankcase [Ward teaches a crankcase is made by iron (Ward, Paragraph 2, Paragraph 14) to obtain excellent castability with low cost (Ward, Paragraph 2).]

it would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Weinezierl to incorporate the teachings of Ward to made the crankcase with iron in order to obtain excellent castability with low cost (Ward, Paragraph 2).

Weinezierl fails to explicitly disclose, but MeKaig teaches a ferritic aero diesel engine comprising:

eight steel piston assemblies [MeKaig teaches an engine can be made with steel to have a higher temperature capabilities and strength to improve engine efficiencies and reduce cooling requirements (MeKaig, Paragraph 60).  Therefore, one with ordinary skill in the art would considered that the parts of the engine, which includes crankcase, crankshaft and piston assemblies, would be made by steel (MeKaig, Paragraph 60 and steel includes iron, so if a crankcase is made by steel, it can also be considered the material includes iron under the broadest reasonable interpretation).]

it would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Weinezierl to incorporate the teachings of MeKaig to make crankshaft and piston with steel in order to have a higher temperature capabilities and strength to improve engine efficiencies and reduce cooling requirements (MeKaig, Paragraph 60).

Weinezierl fails to explicitly disclose, but Maki teaches a ferritic aero diesel engine comprising:
wherein adjacent cylinders of the ferritic aero diesel engine are spaced apart in certain range (Maki, Fig. 5 shows adjacent cylinders wall would be at least partially spaced apart), and wherein the space between cylinder walls defines a water jacket between the adjacent cylinders though which engine coolant of the coolant system is circulated to maintain the temperature of the cylinder to facilitate compression combustion of the engine [Maki teaches an engine system comprises cylinders, and each cylinder is at least partially spaced apart with each other (Maki, Fig. 5) to define water jacket (Maki, Paragraph 44) to maintain the temperature of the system to increase performance (Maki, Paragraph 10, since the engine performance can be increased, one with ordinary skill in the art would consider the combustion of the engine is performed).]

it would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Weinezierl to incorporate the teachings of Maki to design the water jacket in certain way in order to maintain the temperature of the system to increase performance (Maki, Paragraph 10, since the engine performance can be increased, one with ordinary skill in the art would consider the combustion of the engine is performed).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Examiner, Art Unit 3747